Exhibit 10.1

 

Award Number: [·]

 

SMART & FINAL STORES, INC.

 

Restricted Stock Agreement

Pursuant to the

Smart & Final Stores, Inc.

Amended & Restated 2014 Stock Incentive Plan

 

AGREEMENT (this “Agreement”), dated as of May 25, 2017, between Smart & Final
Stores, Inc., a Delaware corporation (the “Company” and, collectively with its
controlled Affiliates, the “Employer”), and David G. Hirz (the “Participant”).

 

Preliminary Statement

 

Subject to the terms and conditions set forth herein, the Committee hereby
grants shares of Common Stock as set forth below (the “Shares”) to the
Participant, as an Eligible Employee, Consultant or Non-Employee Director, on
May 25, 2017 (the “Grant Date”) pursuant to the Smart & Final Stores, Inc.
Amended & Restated 2014 Stock Incentive Plan, as it may be amended from time to
time (the “Plan”).  Pursuant to Section 2 hereof, the Shares are subject to
certain restrictions, which restrictions shall lapse at the times and upon
achievement of the performance conditions specified in Section 2(c) hereof. 
While such restrictions are in effect, the Shares subject to such restrictions
shall be referred to herein as “Restricted Stock.”  Except as otherwise
indicated, any capitalized term used but not defined herein shall have the
meaning ascribed to such term in the Plan.  By signing and returning this
Agreement, the Participant acknowledges having received and read a copy of the
Plan and agrees to comply with it, this Agreement and all applicable laws and
regulations.

 

Accordingly, the parties hereto agree as follows:

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Grant of Shares.  Subject to the Plan and the terms and
conditions set forth herein and therein, the Participant is hereby granted
133,334 Shares.

 

2.             Restricted Stock.

 

(a)           Retention of Certificates.  Promptly after the date of this
Agreement, the Company shall issue stock certificates representing the
Restricted Stock unless it elects to recognize such ownership through book entry
or another similar method.  The stock certificates shall be registered in the
Participant’s name and shall bear any legend required by the Plan.  Unless held
in book entry form, such stock certificates shall be held in custody by the
Company (or its designated agent) until the restrictions on the Restricted Stock
shall have lapsed.  Upon the Company’s request, the Participant shall deliver to
the Company a duly signed stock power, endorsed in blank, relating to the
Restricted Stock.  If the Participant receives, with respect to the Restricted
Stock or any part thereof, any (i) dividend (whether paid in shares, securities,
moneys or property), (ii) shares of Restricted Stock pursuant to any split,
(iii) distribution or return of capital resulting from a split-up,
reclassification or other like changes of the Restricted Stock or (iv) warrants,
options or any other rights or properties (collectively “RS Property”), the

 

1

--------------------------------------------------------------------------------


 

Participant will also immediately deposit with and deliver to the Company any of
such RS Property, including, upon the Company’s request, any certificates
representing shares duly endorsed in blank or accompanied by stock powers duly
executed in blank.  The RS Property shall be subject to the same restrictions,
including that of this Section 2(a), as the Restricted Stock with respect to
which it is issued and shall be encompassed within the term “Restricted Stock.” 
Unless otherwise determined by the Committee, any RS Property issued in the form
of cash will not be reinvested in Common Stock and will be held until delivered
to the Participant on the date the Restricted Stock becomes vested.

 

 

(b)           Rights with Respect to Restricted Stock.  The Participant will
have all rights of a stockholder with respect to the Restricted Stock, including
the right to vote the Restricted Stock, to receive and retain any dividends
payable to holders of Common Stock of record on and after the transfer of the
Restricted Stock (although such dividends shall be treated, to the extent
required by applicable law, as additional compensation for tax purposes if paid
on Restricted Stock, and such dividends will be subject to the restrictions
provided in Section 2(a)), and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to the Restricted Stock set
forth in the Plan, with the exceptions that:  (i) the Participant will not be
entitled to delivery of the stock certificate or certificates representing the
Restricted Stock until the Restriction Period shall have expired; (ii) the
Company (or its designated agent) will retain custody of the stock certificate
or certificates representing the Restricted Stock during the Restriction Period;
(iii) no RS Property shall bear interest or be segregated in separate accounts
during the Restriction Period; and (iv) the Participant may not sell, assign,
transfer, pledge, exchange, encumber, hypothecate or otherwise dispose of the
Restricted Stock during the Restriction Period.

 

(c)           Vesting.

 

(i)             The Restricted Stock shall vest and cease to be “Restricted
Stock” as follows:

 

A.                66,667 Shares on the later of (i) the first anniversary of the
Grant Date and (ii) the date that the Committee certifies that the Company has
achieved the EBITDA Growth Target (as defined below) as of the end of any fiscal
quarter during the First Performance Period (as defined below), provided, in
each case, that the Participant has not incurred a Termination prior to such
date. The “First Performance Period” means the period beginning on the first day
of the Company’s second quarter of fiscal year 2017 and ending on the last day
of the Company’s first quarter of fiscal year 2020, provided that the Committee
may only certify that the EBITDA Growth Target has been achieved following the
end of the Company’s first quarter of fiscal year 2018 or any later fiscal
quarter during such period.

 

B.                66,667 Shares on the later of (i) the second anniversary of
the Grant Date and (ii) the date that the Committee certifies that the Company
has achieved the EBITDA Growth Target as of the end of any fiscal quarter during
the Second Performance Period (as defined below),

 

2

--------------------------------------------------------------------------------


 

provided, in each case, that the Participant has not incurred a Termination
prior to such date. The “Second Performance Period” means the period beginning
on the first day of the Company’s second quarter of fiscal year 2018 and ending
on the last day of the Company’s first quarter of fiscal year 2020, provided
that the Committee may only certify that the EBITDA Growth Target has been
achieved following the end of the Company’s first quarter of fiscal year 2019 or
any later fiscal quarter during such period.

 

 

(ii)            “EBITDA Growth Target”, as of any date of determination, means
the Adjusted EBITDA targets, as set forth on Schedule A, for the four fiscal
quarters of the Company immediately preceding such determination date.

 

(iii)           “Adjusted EBITDA” means earnings before interest, income taxes,
depreciation and amortization expense  as presented in the Company’s external
financial reporting, but the Committee shall make  appropriate adjustments
(solely to the extent consistent with the exemption under Section 162(m) for
compensation intended to constitute performance-based compensation that is
payable to a covered employee) relating to the following items: the expense or
income effect of unusual items relating to strategic transaction costs,
severance costs, discontinued operations, store closure costs and closed store
costs, store pre-opening costs, non-cash rent expense or income, share-based
compensation expense, unusual legal charges, charges related to debt
extinguishment and refinancing, charges related to capital restructurings, asset
impairment charges, gain or loss on asset sales, expenses associated with
business optimization programs, changes in applicable law, rules, regulations or
accounting principles, or charges for litigation, claims, judgments or
settlements.

 

(iv)          In all cases the Committee shall certify whether the Company has
achieved the EBITDA Growth Target as soon as administratively feasible following
the end of the quarter in which the EBITDA Growth Target is achieved but in no
event more than 70 days following the end of such quarter.  If the Committee
does not certify achievement of the EBITDA Growth Target, all Restricted Stock
still subject to restriction shall be forfeited 70 days following the end of the
Second Performance Period.

 

(d)           Detrimental Activity.

 

(i)             In consideration for the grant of Restricted Stock and in
addition to any other remedies available to the Company, the Participant
acknowledges and agrees that the Restricted Stock is subject to the provisions
in the Plan regarding Detrimental Activity.  If the Participant engages in any
Detrimental Activity prior to, or during the one-year period after, any vesting
of Restricted Stock, all unvested Restricted Stock shall be forfeited, without
compensation, and the Committee shall be entitled to recover from the
Participant (at any time within one year after such engagement in Detrimental

 

3

--------------------------------------------------------------------------------


 

Activity) an amount equal to the Fair Market Value as of the vesting date(s) of
any Restricted Stock that had vested in the period referred to above.

 

(ii)            The restrictions regarding Detrimental Activity are necessary
for the protection of the business and goodwill of the Company and are
considered by the Participant to be reasonable for such purposes.  Without
intending to limit the legal or equitable remedies available in the Plan and in
this Agreement, the Participant acknowledges that engaging in Detrimental
Activity will cause the Company material irreparable injury for which there is
no adequate remedy at law, that it will not be possible to measure damages for
such injuries precisely and that, in the event of such activity or threat
thereof, the Company shall be entitled, in addition to the remedies provided
under the Plan, to obtain from any court of competent jurisdiction a temporary
restraining order or a preliminary or permanent injunction restraining the
Participant from engaging in Detrimental Activity or such other relief as may be
required to specifically enforce any of the covenants in the Plan and this
Agreement without the necessity of posting a bond, and in the case of a
temporary restraining order or a preliminary injunction, without having to prove
special damages.

 

(e)           Withholding.  Unless otherwise directed or permitted by the
Committee, the Participant must pay or provide for all applicable withholding
taxes in respect of the Restricted Stock by (i) remitting the aggregate amount
of such taxes to the Company in full, by cash, check, bank draft or money order
payable to the order of the Company, or (ii) to the extent permitted by the
Committee, by making arrangements with the Company to have such taxes withheld
from other compensation due to the Participant.

 

(f)            Section 83(b).  If the Participant properly elects (as permitted
by Section 83(b) of the Code) within 30 days after the Grant Date to include in
gross income for federal income tax purposes in the year of issuance the fair
market value of all or a portion of such Restricted Stock, the Participant shall
be solely responsible for any foreign, federal, state, provincial or local taxes
the Participant incurs in connection with such election.  The Participant
acknowledges that it is the Participant’s sole responsibility, and not the
Company’s, to file timely and properly the election under Section 83(b) of the
Code and any corresponding provisions of state tax laws if the Participant
elects to utilize such election.

 

3.             Legend.  All certificates representing the Restricted Stock shall
have endorsed thereon the following legend:

 

(a)           “The anticipation, alienation, attachment, sale, transfer,
assignment, pledge, encumbrance or charge of the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Smart & Final Stores, Inc. (the “Company”) Amended & Restated 2014 Stock
Incentive Plan (as amended from time to time, the “Plan”), and an Award
Agreement entered into between the registered owner and the Company. Copies of
such Plan and Agreement are on file at the principal office of the Company.”

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Stock prior to the vesting dates
set forth above.

 

4.             Termination.

 

(a)           Termination by Death or Disability.  If the Participant’s
Termination is by reason of death or Disability during the Restriction Period,
all Restricted Stock still subject to restriction shall immediately vest and
cease to be “Restricted Stock.”

 

(b)           Termination for Any Reason Other than Death or Disability.  If the
Participant’s Termination is for any reason other than the Participant’s death
or Disability during the Restriction Period, all Restricted Stock still subject
to restriction shall be forfeited.  The Participant hereby waives any right to
accelerated vesting of the Restricted Stock upon any Termination provided in the
Amended and Restated Employment Agreement between the Participant and the
Company, dated July 20, 2016 (the “Employment Agreement”), including upon an
involuntary termination without Cause, the Participant’s resignation for Good
Reason or Retirement by the Participant (each as defined in the Employment
Agreement).

 

5.             Change in Control.  The provisions in the Plan regarding Change
in Control shall apply to the Shares.

 

6.             Restriction on Transfer of Shares.  The provisions in the Plan
regarding Transfer Restrictions shall apply to the Shares.

 

7.             Provisions of Plan Control.  This Agreement is subject to all the
terms, conditions and provisions of the Plan, including the amendment provisions
thereof, and to such rules, regulations and interpretations relating to the Plan
as may be adopted by the Committee and as may be in effect from time to time. 
The Plan is incorporated herein by reference. If and to the extent that this
Agreement conflicts or is inconsistent with the Plan, the Plan shall control,
and this Agreement shall be deemed to be modified accordingly.

 

8.             Notices.  All notices, demands or requests made pursuant to,
under or by virtue of this Agreement must be in writing and sent to the party to
which the notice, demand or request is being made:

 

(a)           unless otherwise specified by the Company in a notice delivered by
the Company in accordance with this Section 8, any notice required to be
delivered to the Company shall be properly delivered if delivered to:

 

Smart & Final Stores, Inc.

600 Citadel Drive
Commerce, California 90040

Attention:

General Counsel

Telephone:

(323) 869-7500

Facsimile:

(323) 869-7862

 

5

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067

Attention:

Michael A. Woronoff

Telephone:

(310) 284-4550

Facsimile:

(310) 557-2193

 

(b)           if to the Participant, to the address on file with the Employer.

 

Any notice, demand or request, if made in accordance with this Section 8 shall
be deemed to have been duly given:  (i) when delivered in person; (ii) three
days after being sent by United States mail; or (iii) on the first business day
following the date of deposit if delivered by a nationally recognized overnight
delivery service.

 

9.             No Right to Employment/Consultancy/Directorship.  This Agreement
shall not give the Participant or other Person any right to employment,
consultancy or directorship by the Employer, or limit in any way the right of
the Employer to terminate the Participant’s employment, consultancy or
directorship at any time.

 

10.          Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND
ITS AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR
RESPECTIVE AFFILIATES PURSUANT TO THE PLAN OR THIS AGREEMENT OR IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THE PLAN OR THIS
AGREEMENT.

 

11.          Dispute Resolution.  All controversies and claims arising out of or
relating to this Agreement, or the breach hereof, shall be settled by the
Employer’s mandatory dispute resolution procedures as may be in effect from time
to time with respect to matters arising out of or relating to Participant’s
employment with the Employer.

 

12.          Severability of Provisions.  If at any time any of the provisions
of this Agreement shall be held invalid or unenforceable, or are prohibited by
the laws of the jurisdiction where they are to be performed or enforced, by
reason of being vague or unreasonable as to duration or geographic scope or
scope of the activities restricted, or for any other reason, such provisions
shall be considered divisible and shall become and be immediately amended to
include only such restrictions and to such extent as shall be deemed to be
reasonable and enforceable by the court or other body having jurisdiction over
this Agreement and the Company and the Participant agree that the provisions of
this Agreement, as so amended, shall be valid and binding as though any invalid
or unenforceable provisions had not been included.

 

13.          Governing Law.  All matters arising out of or relating to this
Agreement and the transactions contemplated hereby, including its validity,
interpretation, construction,

 

6

--------------------------------------------------------------------------------


 

performance and enforcement, shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without giving effect to its
principles of conflict of laws.

 

14.          Section 162(m).  All payments under this Agreement are intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m). This award shall be construed and administered in a manner
consistent with such intent.

 

15.          Section 409A.  Although the Company makes no guarantee with respect
to the tax treatment of the Restricted Stock, the award of Restricted Stock
pursuant to this Agreement is intended to be exempt from Section 409A and shall
be limited, construed and interpreted in accordance with such intent.  With
respect to any dividends and other RS Property, however, this Agreement is
intended to comply with, or to be exempt from, the applicable requirements of
Section 409A and shall be limited, construed and interpreted in accordance with
such intent; provided that the Employer does not guarantee to the Participant
any particular tax treatment of the Restricted Stock or RS Property.  In no
event whatsoever shall the Employer be liable for any additional tax, interest
or penalties that may be imposed on the Participant by Section 409A or any
damages for failing to comply with Section 409A.

 

16.          Interpretation.  Unless a clear contrary intention appears: (a) the
defined terms herein shall apply equally to both the singular and plural forms
of such terms; (b) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by the Plan or this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;
(c) any pronoun shall include the corresponding masculine, feminine and neuter
forms; (d) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (e) reference to any law, rule or
regulation means such law, rule or regulation as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law, rule or regulation means that provision
of such law, rule or regulation from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision; (f) “hereunder,” “hereof,” “hereto,”  and words
of similar import shall be deemed references to this Agreement as a whole and
not to any particular article, section or other provision hereof; (g) numbered
or lettered articles, sections and subsections herein contained refer to
articles, sections and subsections of this Agreement; (h) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (i) “or” is used in the inclusive sense
of “and/or”; (j) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (k) reference to dollars or $ shall be deemed to refer to U.S.
dollars.

 

17.          No Strict Construction.  This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

SMART & FINAL STORES, INC.

 

 

 

 

 

By:

/s/ Leland P. Smith

 

Name:

Leland P. Smith

 

Title:

Senior Vice President and General Counsel

 

PARTICIPANT

 

By:

/s/ David G. Hirz

 

Name:

David G. Hirz

 

Participant Address:

 

 

8

--------------------------------------------------------------------------------


 

Schedule A

 

EBITDA Growth Target

 

9

--------------------------------------------------------------------------------